Per Curiam,
In any view that can be reasonably taken of the facts presented to the court below by the bill, affidavits, counter affidavits, etc. in this case, we are all of opinion that there was no error in refusing to grant the preliminary injunction. Nor do we think the learned court erred in refusing to consider the affidavit referred to in the second specification. As shown by the record, it was not presented until “ after respondents had read their affidavits and closed their arguments.” According to the orderly course of procedure, that was too late; and, in the absence of anything to show the contrary, the presumption is that no satisfactory reason was given for the omission to offer it in time. But, aside from that, there appears to be nothing in the affidavit in question that could have had the effect of producing a different result. It is only in clear cases of abuse that the exercise of a trial court’s discretion, in the orderly conduct of a case, should be interfered with. This is not such a case.
It is neither necessary nor proper that we should now intimate any opinion as to the merits of the case generally. It goes back for further proceedings — possibly for final hearing on bill, answer and full proofs. A materially different state of facts may then be presented. We therefore adhere to our general rule in appeals from interlocutory decrees, and merely hold that, as presented to the court below, the case is not one that would have justified a preliminary injunction.
The decree is therefore affirmed and appeal dismissed, with costs to be paid by the plaintiff.